*349Opinion by
Ford, J.
In accordance with stipulation of counsel that certain items of the merchandise are the same in all material respects as those the subject of E. C. Carter & Son, Inc. v. United States (38 Cust. Ct. 368, C.D. 1889), the items entered, or withdrawn from warehouse, on and after June 15, 1936, were held dutiable at 50 percent under paragraph 1529(a), as modified by T.D. 48316; those entered, or withdrawn from warehouse, on and after January 1, 1948, were held dutiable at 35 percent under said paragraph, as modified by T.D. 51802; and those entered, or withdrawn from warehouse, on and after June 6,1951, were held dutiable at 25 percent under said paragraph, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739).